DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Acknowledgement is made of the amendment filed on 01/08/2021 in which claims 21-22, 25-29, 32-34, 41, and 46 were amended. No other claims were canceled or added, therefore claims 21-34 and 41-46 are pending for examination below. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner recommends that applicant incorporate the inventive concept found in the independent claims, for example, the claims reflect the concept of sending an alert/notifying a user when a detection of charge in a battery reaches a threshold. It is the Examiner’s position that adding “with alerts” is not clearly indicative of the invention as currently claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24 and 28-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Hobbs [6963186] and Straubel [US 2009/0139781].
With respect to claims 21, 26, 28, and 33, Pryor teaches a vehicle charger for charging a battery of a vehicle [Fig. 1] and for communication with a first controller remote from the vehicle charger and the battery [via 124/126], the vehicle charger comprising: a transmitter in the vehicle for communication with the first controller [126]; and a second controller in the vehicle and coupled to the transmitter [110 and/or 114], the second controller configured to supply power to the battery to charge the battery in a charging session [i.e. power control and charging control], the second controller responsive to detection of a level of charge of the battery during charging of the battery [Fig. 4; including supplying power to the battery  and detecting when a threshold is reached as a result of the supply] by sending a signal indicative of the level of charge of the battery via the transmitter [par. 0025; i.e. vehicles send current charge level by generating a signal that is sent via the communication], and further comprising a user-manipulatable control by which a user can adjust at least one condition of the charging process [120]. However, Pryor does not explicitly disclose the sending of the signal is an alert responsive to the charge level of the battery reaching a predetermined threshold or the adjusting of the condition by which the alert is sent by the second controller. 
Alerts to a user that a battery has reached fully charged status is routine in the art of battery charging. For example, Hobbs teaches sending an alert to a user that the battery level of a vehicle during a recharging session has reached a predetermined threshold [339; the charger indicates the charging is complete by providing that information to a user via an alert; furthermore the charger is in communication with a remote device of a user 130 via wireless communications that is disclosed as receiving information relating to charging information from the charger]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor such that the signal was additionally responsive to a 
Furthermore, Pryor further discloses the user interface [120] coupled to the second controller wherein the user can adjust a charge threshold in the user interface [152/154]. However, Straubel teaches a user-manipulatable control also in the vehicle and by which a user can adjust at least one condition by which the signal is sent by the second controller [par. 0320-0326].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor such that the alert is sent by the user adjustment of a condition for the benefit of allowing the signal to be sent based on a user preference of the recharging operation. 

With respect to claims 22 and 29, Pryor further discloses wherein the alert is sent via a wireless signal [par. 0017, 0023].

With respect to claims 23 and 30, Hobbs as applied above further discloses wherein the predetermined threshold level of charge of the battery is indeed a full charge of the battery [indication 339 is indicative of a charge complete signal].

With respect to claims 24 and 31, Pryor further discloses wherein the predetermined threshold level of charge of the battery is less than a full charge of the battery [par. 0025; current charge level that is transferred is encompasses charge level from depleted (i.e. 0%) up to fully charged; also par. 0022 discloses the user determined selection of the charge level].
claims 25 and 32, Pryor as modified above teaches automatic generation to a user as described above but fails to explicitly disclose the alert is a text or e-mail. 
Straubel teaches a vehicle recharging system with a user communication interface in the vehicle to communicate with remote devices regarding vehicle charging information wherein the signal is at least one of a group consisting of a text and an e-mail sent to for example, a phone or PDA [par. 0318, 0320, 0325; see also Fig. 47-48]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor such that the signal is a text or email send to the mobile device of the user for the benefit of allowing the signal to be sent in a format that common and routine in the industry and a widely accept mode of communication.  

With respect to claims 27 and 34, Pryor further discloses the user interface coupled to the second controller wherein the user can adjust the charge threshold in the user interface [152/154] but fails to disclose a touch screen explicitly. Straubel further discloses wherein the user-manipulatable control is a touch-screen display also in the vehicle, coupled to the second controller, and within reach of the user seated within the vehicle [par. 0320-0326].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor such that the signal is sent from a touchscreen for the benefit of allowing for reducing the amount of buttons required on the interface (i.e. touch HUD versus push buttons). 



Claims 41-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Hobbs [6963186] and Levine [US 4,769,796].
With respect to claim 41, Pryor discloses a vehicle charger for charging a battery of a vehicle [Fig. 1] and for communication with a first controller remote from the vehicle charger and the battery [via 124/126], the vehicle charger comprising: a second controller in the vehicle configured to control power supply to the battery [par. 110 and/or 114], and to detect when an increase in charge of the battery has reached a predetermined level [Fig. 4; 152/154], the controller responsive to detection of the predetermined level of charge by generating a signal representative of the predetermined level of charge of the battery [Fig. 4; result of 154, i.e. signal either continues or stops charging]; and a transmitter in the vehicle coupled to the second controller to wirelessly transmit a signal to the first controller for providing an alert to a user regarding the charging status of the battery [124/126; par. 0025]; wherein the second controller includes at least one parameter that selectable by the user [par. 0018; selection of charge mode]. However, Pryor does not explicitly disclose the sending of the signal is responsive to the charge level of the battery reaching a predetermined threshold or user selection of a form of feedback. 
Notification to a user that a battery has reached fully charged status is routine in the art of battery charging. For example, Hobbs teaches sending an indication to a user that the battery level of a vehicle during a recharging session has reached a predetermined threshold [339; the charger indicates the charging is complete by providing that information to a user; furthermore the charger is in communication with a remote device of a user 130 via wireless communications that is disclosed as receiving information relating to charging information from the charger]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor such that the signal was additionally responsive to a predetermined threshold (i.e. charge complete) for the benefit of allowing the user and/or network to 
Furthermore, allowing a user to select the type of feedback (visual or audio) they want outputted is well-known in the art. For example, Levine teaches at least on parameter selectable by the user to control a form of alert provided to the user, the form of alert selected from a group consisting of a visual alarm and an audible alarm [col. 5 lines 13-27].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor such that the signal output mode is selectable by the user for the benefit of allowing the user the convenience of choosing between audible and visual outputs based on the their currents needs as they see fit.   

With respect to claim 42, Hobbs further discloses wherein the predetermined threshold level of charge of the battery is a full charge of the battery [indication 339 is indicative of a charge complete signal].

With respect to claim 43, Pryor further discloses wherein the predetermined threshold level of charge of the battery is less than a full charge of the battery [par. 0025; current charge level that is transferred is encompasses charge level from depleted (i.e. 0%) up to fully charged].

With respect to claim 44, Pryor as applied above further discloses a display [120] upon which an alert is displayed and Hobbs further disclose a remote display to display a charge level of the battery [130]. It would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor such that both data are displayed simultaneously for the benefit allowing 

With respect to claim 45, Pryor further discloses wherein the display is electrically coupled to the second controller [Fig. 1].

With respect to claim 46, Hobbs further discloses a receiver configured to receive wireless commands from the user to change a charging state of the battery in response to the alert [via diagnostic device 130 used to provide charging instructions from the user to the battery charger].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Pryor to allow for the user to send wireless commands to change the starting state for the benefit allowing a user remote access to the charging process of the vehicle thereby facilitating the power transfer process and increasing the safety by allowing for quick responses. 

Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive.
First, on page 8, Applicant argues that in Pryor the cited section merely allows a user to specify a minim charge threshold that is used to control when charge is terminated and makes no mention whatsoever as to receiving user information to control the signal/alert. 
The Examiner submits first that Pryor was not used in a 102 rejection nor did the office action allege that user information received was used to control when information was transmitted to a separate controller. The office action relied on Hobbs for a teaching of sending an alert to a user when a charge is complete. Further note that indeed in Pryor the cited sections discloses that the user, via the user interface, has the ability to control what that predetermined minimum threshold will be in which 
Next, on page 9, Applicant argues that in Straubel the cited portion makes no mention whatsoever of allowing a user, via a user control device, to set or configure condition under which notifications are transmitted. 
The Examiner respectfully disagrees. Straubel discloses multiple examples such as the vehicle to notify the user that the battery is fully charged, that problem occurred during charging, allowing for the user to power on/off predetermined cycles and times of the battery, and that a battery is falling below minimum accepted levels. Also the user is provided an option to enable or disable the sending of automatic messaging from the vehicle. However most importantly the cited portion discloses the process/mode of achieving fully charged battery signal sent to a user. Specifically the cited portion states that in Straubel the user, via the dashboard display, is prompted a number of selections in order to choose a predetermined charging options for the electric vehicle. As noted above the rejection of Pryor and Hobbs sets forth that the condition is for an alert is that of a completed charge. Therefore allowing a user a selection between various charging modes that having a varying amount of charge time would equate to an adjustment of the condition of the alert (charge completion). Finally the cited portion mentions allowing a user the option to select a default mode which in of itself would teach on allowing a user option for adjusting a condition by which an alert is sent.  
Lastly, on page 10, Applicant argues that Levine is not analogous art because it is not in the field of endeavor and does not solve any problem and is completely unrelated to the subject matter of electric vehicle charging. 

Indeed Levine is not in the field of vehicle battery charging. However, the Examiner submits that the field of selecting a format for outputted information would be inherently not in the field involving subject matter relating to battery charging of electric vehicles as that is a mere trivial operation of date manipulation. Therefore Levine would need to be pertinent to the problem with which applicant is concerned which is how to output an alert to a user/allowing a user to pick how they want that alert.  
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem is how to allow a user to select a mode of data output. Levine explicitly states enabling a user to choose the form of output desired in the cited section and therefore absolutely solves the problem for which Applicant is seeking patent protection on. 
Therefore the rejections are proper and thus maintained. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859